DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of claim 12 and 13 of a “control facility” encompasses a business entity. A business is not one of the four statutory categories of subject matter.
Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of that portion of 35 U.S.C. 112 which forms the basis for rejections made under this section in this Office action:
A claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.


 Claim 13-15, 25, and 26 rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.
	The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112, fourth paragraph), or, in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim.

	Applicant is required to cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2005/0267348 to Wollenweber et al.
As to claim 1, 12, 13, 14, 15 Wollenweber discloses a method for controlling a medical imaging system, comprising:
providing a data record for a patient, the data record including indication data (Wollenweber [0006]);
mapping at least the indication data into an ontology (Wollenweber [0021]-[0022]);
providing a control data library including control data records for at least one medical imaging system (Wollenweber [0021]-[0022]);
Wollenweber [0020]-[0022]); and
controlling the medical imaging system with the control data record automatically determined (Wollenweber [0021]-[0022]).
As to claim 2, see the discussion of claim 1, additionally, Wollenweber discloses the method wherein the control data library includes control data records for at least two medical imaging systems, the method further comprising:
selecting, before the automatic determining of the control data record, the medical imaging system from the at least two medical imaging systems, and wherein a recording of regions of a body of the patient is performed (Wollenweber [0023]).
As to claim 3, see the discussion of claim 1, additionally, Wollenweber discloses the method wherein in addition to indication data, the at least indication data includes further data of the patient, and wherein the further data of the patient is also mapped onto the ontology during the mapping (Wollenweber [0020]-[0024])
As to claim 6, see the discussion of claim 1, additionally, Wollenweber discloses the method  wherein the automatically determining the control data record includes use of a modeling workflow ontology, wherein the workflow ontology models steps of a scan procedure, necessary input and output information and available control data, including a totality of scan knowledge (Wollenweber [0020]-[0024])
As to claim 7, see the discussion of claim 1, additionally, Wollenweber discloses the method  wherein the at least one of the numerical modeling makes use of at least one of logical relationships, of the data of the data record of the patient and the control data library, to match the indication data, and wherein only data which matches the  indication data is called upon for the determining, and numerical information of the patient or the patient group, via machine learning procedures (Wollenweber [0020]-[0024])
As to claim 8, see the discussion of claim 1, additionally, Wollenweber discloses the method  wherein after the controlling of themedical imaging system and after a recording of an image data record by the medical imaging system, the image data record is automatically or semi-automatically at least one of reconstructed and graphically post-processed (Wollenweber [0020]-[0024])
As to claim 9, see the discussion of claim 1, additionally, Wollenweber discloses the method  wherein after the controlling of the medical imaging system and after a recording of an image data record by the medical imaging system, the image data record is automatically prepared for display to a reporting physician by a measurement data representation algorithm, and wherein the measurement data representation algorithm is determined from a representation library, automatically, based upon at least one of the indication data and the control data record (Wollenweber [0015).
As to claim 10, see the discussion of claim 9, additionally, Wollenweber discloses the method  wherein further data is additionally allocated to the control data record during or after the determining, the further data supplying the measurement data representation algorithm with information for representing the measurement data (Wollenweber [0015).
As to claim 11, see the discussion of claim 9, additionally, Wollenweber discloses the method  wherein, in addition to the image data record, at least one of data of the data record of the patient and data of a lexical database, are automatically prepared via the measurement data representation algorithm for display to a reporting physician (Wollenweber [0015)
As to claim 16, 25, and 26 see the discussion of claim 2, additionally, Wollenweber discloses the method  wherein in addition to indication data, the at least indication data includes further data of the patient, and wherein the further data of the patient is also mapped onto the ontology during the mapping(Wollenweber [0020]-[0024])
As to claim 17, see the discussion of claim 2, additionally, Wollenweber discloses the method  wherein in addition to indication data, the at least indication data includes further data of the patient, and wherein the further data of the patient is also mapped onto the ontology during the mapping(Wollenweber [0020]-[0024])
As to claim 18, see the discussion of claim 3, additionally, Wollenweber discloses the method wherein the further data includes at least one of
further data in the data record of the patient(Wollenweber [0020]-[0024]).
As to claim 19, see the discussion of claim 18, additionally, Wollenweber discloses the method  wherein the further data in thedata record of the patient includes data selected from the group consisting of age, weight, height (Wollenweber [0036])
As to claim 20, see the discussion of claim 18, additionally, Wollenweber discloses the method wherein the further data of the patient group is retrievable from at least one of a hospital information system and a radiology information system (Wollenweber [0020]-[0024]).
As to claim 21, see the discussion of claim 6, additionally, Wollenweber discloses the  broadest reasonable interpretation of constantly expanded with updated or new data appears to be optional as  wherein the workflow ontology is updated with information regarding medical requirements  (Wollenweber [0022]).
As to claim 22, see the discussion of claim 8, additionally, Wollenweber discloses the method  wherein the modeling workflow ontology is used for the image reconstruction (Wollenweber [0015)
As to claim 23, see the discussion of claim 22, additionally, Wollenweber discloses the method wherein the modeling workflow ontology is updated with information regarding reconstruction protocols (Wollenweber [0022]).
As to claim 24, see the discussion of claim 10, additionally, Wollenweber discloses the method  wherein the further data is additionally allocated to the control data record during or Wollenweber [0020]-[0024]).
As to claim 27, wherein the automatic deteriming of the control data record via the at least one of numerical modeling is based on a preset mapping of semantic objects within the ontology (Wollenweber where e.g. weight as a semantic object and the numerical value for this object is used in calculating the control protocol [0020]-[0024]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0267348 to Wollenweber et al.

As to claims 4 and 5, Wollenweber does not expressly teach wherein the ontology includes additional medical data selected from the group consisting of previous medical history, pre-existing conditions, state of health, scan protocols, contrast protocols and further data from a lexical corpus and method  wherein the control data library includes data in a RadLex Playbook standard, and wherein the data in the RadLex Playbook standard is based on at least oneof a previous scan protocol and at least one current orprevious examination of the patient or a patient group.
However these differences are only found in the non-functional information stored in a memory. The ontology including additional medical data selected from particular groups and the library containing particular data are not required to be used in the claim and may simply be particular data stored on the memory which is not functionally related to the method.


Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of stored data  as taught by Wollenweber because such information does not functionally relate to the method and merely using different stored data from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. 
Applicant argues with respect to the 101 rejection that the control facility includes at least a processor with various software modules that can be controlled by an operator. “Control Facility” does not appear to be a term of art to describe a technological system, in fact, [0080] of the specification also discusses a “medical facility” which is used conventionally to describe a location of a business entity. Interpreting a control facility as location of a business is consistent with the cited paragraphs as they describe components (processor, memory, software) that could be owned by a business and located in a particular facility.  The broadest reasonable interpretation therefore encompasses a business.  A business is not a process, machine, manufacture, or composition of matter. Applicant does not provide any arguments that the control facility is one of these statutory categories. Examiner therefore maintains the rejection.
With respect to the rejection under 112 4th paragraph, Applicant argues that each claim contains a reference to a claim previously set forth and then specifies a further limitation of subject matter. However, “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the 
With respect to the 102 rejection Applicant argues that Wollenweber does not teach “automatically determining a control data record…via at least one of a semantic inference and numerical modeling”. Woolenweber  is relied upon for disclosing numerical modeling, as this limitation is recited in the alternative. The reference discloses in [0021] an automatic protocol selector using predetermined number ranges which are used to determine an optimal protocol. Woolenweber further teaches in [0024] that “The acquired prompt and random coincidence event rates from scout scan 402 may be transmitted to automatic protocol selector 54 wherein an optimal axial acceptance angle for the current conditions may be calculated based upon the input patient parameters, the scout scan input parameters, and the acquired prompt and random coincidence event rates. The calculated axial acceptance angle is set by system 10 and the final frame scan is initiated.” This falls within the category of numerical modeling.
Applicant argues with respect to claim 9 that Wollenweber does not disclose a measurement data algorithm that is determined from a representation library, automatically, based upon at least one of the indication data and the control data record. Wollenweber discloses imaging a patient with parameters based on indication data and the control record as in Claim 1. Additionally, the reference teaches an image reconstructor 34 (which is analogous to the representation library) which performs high-speed image reconstruction (which is analogous to the measurement data algorithm). The reconstructed image, based on sampled and digitized x-ray data and emission data describes locations and  estimation of the attenuation of the beam as it passes through object or patient, i.e., measurements. 
The rejections are therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686